Title: From Thomas Jefferson to Alexander Hamilton, 12 June 1790
From: Jefferson, Thomas
To: Hamilton, Alexander



June 12. 1790.

Mr. Jefferson presents his compliments to the Secretary of the Treasury, and asks his perusal of the inclosed rough draught of a report on the subject of measures, weights and coins, in hopes that the Secretary of the Treasury may be able to accomodate this plan of a mint to the very small alteration of the money unit proposed in this report.—As soon as the Secretary of the Treasury shall have read it, Mr. Jefferson asks the favor of him to return it, as he wishes to submit it to the examination and correction of some mathematical friends.
